EXHIBIT 10.1 AMENDMENT #3 TO EMPLOYMENT AGREEMENT ePlus inc. (the “Company”), a Delaware corporation, and Phillip G. Norton (the “Executive”) (collectively, “the Parties”) have previously entered into an Employment Agreement, effective October 1, 2011, Amendment #1, effective August 1, 2012, and Amendment # 2, effective July 1, 2013.The Employment Agreement, Amendment # 1 and Amendment #2 are collectively referred to herein as “the Agreement.”The Parties hereby agree to this Amendment #3 (“Amendment #3”). 1.Paragraph 2(b) of the Agreement shall be replaced in its entirety with the following: (b) “Employment Term” shall be the period from October 1, 2011, through and including July 31, 2016. No other provision of the Agreement is affected by this Amendment #3. /s/ John E. Callies /s/ Phillip G. Norton John E. Callies Phillip G. Norton Chairman, Compensation Committee Chief ExecutiveOfficer and President Date: February 14, 2014 Date: February 14, 2014 1
